Filed 07/10/20                                     Case 19-02006                                                Doc 129



       1
       2
       3
       4
                                    UNITED STATES BANKRUPTCY COURT
       5
                                     EASTERN DISTRICT OF CALIFORNIA
       6
       7
       8
           In re                                   )        Case No. 10-27435-E-7
       9                                           )
           THOMAS A. GASSNER,                      )
      10                                           )
                                 Debtor.           )
      11                                           )
                                                   )
      12   KIMBERLY J. HUSTED, in her capacity )            Adv. Proc. No. 19-2006
           as Trustee for the Bankruptcy Estate of )        Docket Control No. RHS-1
      13   Thomas A. Gassner,                      )
                                                   )
      14                         Plaintiff,        )
                                                   )        DATE: August 13, 2020
      15   v.                                      )        TIME: 10:30 a.m.
                                                   )        DEPT: E
      16   MEPCO LABEL SYSTEMS, a California )
           Corporation; et al,                     )
      17                                           )
                                 Defendants.       )
      18   ___________________________________ )
      19                        ORDER FOR DETERMINATION OF CORE OR
                                 NON-CORE STATUS OF COUNTS 1 AND 2
      20                        OF COUNTERCLAIM RELATING TO STOCK
                                  ASSERTED TO BE PROPERTY OF THE
      21                                BANKRUPTCY ESTATE
      22           Plaintiff-Trustee Kimberly Husted and Defendant/Counterclaim Plaintiffs MEPCO Label
      23   Systems (MEPCO), Carol Gassner, and Alfred Gassner (collectively “MEPCO/Gassner Parties”)
      24   are litigating in this Adversary Proceeding various claims and counterclaims, including whether
      25   2,000 shares of stock of MEPCO Label Systems (“MEPCO Stock”) and other property of the
      26   Thomas Gassner Trust is property of the Thomas Gassner bankruptcy or property of Carol Gassner
      27   and Alfred Gassner (or such person(s) as they direct). In the Amended Complaint, Plaintiff-Trustee
      28   seeks turnover of the 2,000 shares of MEPCO Stock and other assets of the Thomas Gassner Trust
Filed 07/10/20                                       Case 19-02006                                                   Doc 129



       1   to the Plaintiff Trustee as being included in the Thomas Gassner bankruptcy estate.
       2          In their Counterclaim, the MEPCO/Gassner Parties assert that Carol Gassner and Alfred
       3   Gassner have the right to reform or modify the Thomas Gassner Trust such that the Plaintiff-Trustee
       4   has no right to any assets of the Thomas Gassner Trust or the right to rescind at least a portion of
       5   the transfer of stock to Thomas Gassner that the Plaintiff-Trustee asserts is property of the Thomas
       6   Gassner bankruptcy estate. Counterclaim Counts 1 and 2; Dckt. 105. The determination of the
       7   ownership of the MEPCO Stock is a necessary determination for the court in ruling on the Turnover
       8   Cause of Action. Carol Gassner and Alfred Gassner dispute the Plaintiff Trustee’s claim of
       9   ownership based on their asserted right to reform, modify, or rescind in whole or part the Thomas
      10   Gassner Trust or transfer of the MEPCO Stock into said Trust. Those rights have been in this
      11   Counterclaim filed in response to the Amended Complaint.
      12          The MEPCO/Gassner Parties assert that Counts 1 and 2 of the Counterclaim are non-core
      13   matters for which the bankruptcy judge makes proposed findings and conclusions to the district
      14   court judge, and then the district court judge shall issue the final orders and judgment after review
      15   of the proposed findings and conclusions, and de novo review of those matters to which any party
      16   has timely and specifically objected. 28 U.S.C. § 157(c)(1).
      17
                                         ISSUE OF CORE AND NON-CORE
      18                                     MATTER PROCEEDINGS
      19          The Complaint and Counterclaim raise both core (such as turnover and claim objections) and
      20   non-core (involuntary dissolution of a corporation) matters that are not the subject of dispute. As
      21   the parties recognized, and for which the Supreme Court has issued a series of decisions over the
      22   past several decades, the determination by the federal courts of core and non-core matters is essential
      23   in the administration of bankruptcy cases and the adversary proceedings relating thereto.
      24          Here, there is an issue of whether the determination of the ownership of the MEPCO Stock
      25   and other assets in the Thomas Gassner Trust for which Thomas Gassner was the beneficiary is
      26   property of the bankruptcy estate is a core or non-core matter. The First Cause of Action for
      27   turnover of property of the bankruptcy estate in the Plaintiff Trustee’s Complaint is an undisputed
      28   core proceeding arising under 11 U.S.C. § 542. But the defense to the turnover is a dispute over the

                                                             2
Filed 07/10/20                                          Case 19-02006                                              Doc 129



       1   ownership of the stock - whether the Thomas Gassner bankruptcy estate or as directed by Carol
       2   Gassner and Alfred Gassner. The dispute is founded in the asserted rights of Carol Gassner and
       3   Alfred Gassner to have the Thomas Gassner Trust reformed or modified, or to have the transfers
       4   rescinded in part under applicable law.
       5              Property of the bankruptcy estate is created by operation of federal law, 11 U.S.C. § 541,
       6   which states in pertinent part as relevant to the matter now before the court:
       7
                      (a) The commencement of a case under section 301, 302, or 303 of this title creates
       8              an estate. Such estate is comprised of all the following property, wherever located
                      and by whomever held:
       9
                      (1) Except as provided in subsections (b) and (c)(2) of this section, all legal or
      10              equitable interests of the debtor in property as of the commencement of the case.
      11   (Other provisions of 11 U.S.C. § 541 provide for certain properties obtained after the
      12   commencement of the bankruptcy estate or recovered under other provisions of the Bankruptcy
      13   Code (such as avoided preferences and fraudulent conveyances) to be added to the bankruptcy
      14   estate.)
      15              The core turnover proceeding arises pursuant to 11 U.S.C. § 542 which provide:
      16              § 542. Turnover of property to the estate
      17              (a) Except as provided in subsection (c) or (d) of this section, an entity, other than
                      a custodian, in possession, custody, or control, during the case, of property that the
      18              trustee may use, sell, or lease under section 363 of this title, or that the debtor may
                      exempt under section 522 of this title, shall deliver to the trustee, and account for,
      19              such property or the value of such property, unless such property is of
                      inconsequential value or benefit to the estate.
      20
                      (b) Except as provided in subsection (c) or (d) of this section, an entity that owes a
      21              debt that is property of the estate and that is matured, payable on demand, or payable
                      on order, shall pay such debt to, or on the order of, the trustee, except to the extent
      22              that such debt may be offset under section 553 of this title against a claim against the
                      debtor.
      23
                      (c) Except as provided in section 362(a)(7) of this title, an entity that has neither
      24              actual notice nor actual knowledge of the commencement of the case concerning the
                      debtor may transfer property of the estate, or pay a debt owing to the debtor, in good
      25              faith and other than in the manner specified in subsection (d) of this section, to an
                      entity other than the trustee, with the same effect as to the entity making such
      26              transfer or payment as if the case under this title concerning the debtor had not been
                      commenced.
      27
                      (d) [Life insurance company making required premium payment]
      28

                                                                  3
Filed 07/10/20                                      Case 19-02006                                                  Doc 129



       1          (e) [Attorney, accountant, or other person holding records relating to property of the
                  estate, subject to applicable privileges]
       2
       3          Except as expressly stated in the Bankruptcy Code, state or non-bankruptcy law determines
       4   the rights and interests of the debtor that become property of the bankruptcy estate. In re Brass
       5   Kettle Restaurant, Inc., 790 F.2nd 574, 575 (7th Cir. 1986). However, whether something is
       6   “property of the estate” is a federal question decided by federal law. Marrs-Winn Co. v. Giberson
       7   Elec. (In re Marrs-Winn Co.), 103 F.3d 584, 591 (7th Cir. 1996).
       8          The Ninth Circuit Court of Appeal has expressly addressed this question and determined that
       9   what and if something is property of the bankruptcy estate is a core matter proceeding.
      10          Section 157(b)(2) lists the core proceedings in bankruptcy. The trustee contends that
                  his action seeks the turnover of property of the estate and, thus, is a core proceeding
      11          pursuant to section 157(b)(2)(E). The administrator claims that the trustee's action
                  is not an attempt to obtain property of the estate. It asserts that Kincaid has no
      12          present right to her interest, as her interest in the Plan has not matured. . . .
                  ...
      13          Moreover, as the BAP pointed out, "determining the nature and extent of property
                  of the estate is also a fundamental function of a bankruptcy court. . . . [and]
      14          fundamental to the administration of a bankruptcy case." In re Kincaid, 96 Bankr.
                  1014, 1017 (9th Cir. BAP 1989). Since an action to obtain property of the estate
      15          would necessarily involve a determination regarding "the nature and extent of
                  property of the estate," the action would also be a matter "concerning the
      16          administration of the estate," and, therefore, a core proceeding. 28 U.S.C.
                  § 157(b)(2)(A). We hold that this is a core proceeding. Thus, the bankruptcy court
      17          had jurisdiction to decide the question.
      18   In re Kincaid, 917 F.2d 1162, 1165 (9th Cir. 1990) (emphasis added). In Silva v. First Union
      19   National Bank, N.A. (In re Silva), 185 F.3d 992 (9th Cir. 1999), the Ninth Circuit reaffirmed that
      20   determination of what is property of the estate and the determination of the rights and interests
      21   among competing parties is a core proceeding. See also, Nichols v. Wright (In re Dean), 107 F.3d
      22   579, 581 (8th Cir. 1997) (proceeding to determine interest of bankruptcy estate in property and for
      23   turnover is a core proceeding).
      24
                                       HEARING AND OPPORTUNITY FOR
      25                                RESPONSIVE BRIEFING OF ISSUE
      26          The Parties to this Adversary Proceeding have been on a long road, some of them dating
      27   back more than half a decade. In this court, the Parties have come to grip with who the necessary
      28   parties are to adjudicate what rights and interests, if any, the Thomas Gassner bankruptcy has in the

                                                            4
Filed 07/10/20                                      Case 19-02006                                                  Doc 129



       1   property that is, or was, in the Thomas Gassner Trust. They have found a focus in the litigation and
       2   the related litigation involving alleged violations of the automatic stay.
       3          As stated above, there appears to be clear Ninth Circuit authority that the core bankruptcy
       4   proceeding for turnover property of a bankruptcy estate necessarily includes the core bankruptcy
       5   proceeding to determine whether the property in dispute is part of the bankruptcy estate as
       6   established by 11 U.S.C. § 541. The determination of whether it is property of the bankruptcy as
       7   provided in 11 U.S.C. § 541, under the Bankruptcy Code, necessarily can only arise in the
       8   bankruptcy case.
       9          As provided in 28 U.S.C. § 157(b)(3), the court sets a hearing for the issuance of an order
      10   determining that Counterclaim Count 1 for Reformation or Modification of the Thomas Gassner
      11   Trust and Count 2 for Partial Recision of the Thomas Gassner Trust for a judgment determining that
      12   the assets of the Thomas Gassner Trust are not property of the bankruptcy estate is a core
      13   proceeding. The court sets the briefing schedule below and oral argument to allow the parties to file
      14   their respective briefs, if any, stating a legal basis for Count 1 and Count 2 of the Counterclaim to
      15   be determined non-core matters.
      16          Therefore, upon consideration of the above, the issues presented in the Complaint and
      17   Counterclaim, and good cause appearing;
      18          IT IS ORDERED that the court shall conduct a hearing at 10:30 a.m. on August 13, 2020,
      19   for the issuance of an order determining that Count 1 for Reformation or Modification of the Thomas
      20   Gassner Trust and Count 2 for Partial Recision of the Thomas Gassner Trust in the Counterclaim
      21   filed by MEPCO, Carol Gassner, and Alfred Gassner in response to the Complaint for Turnover are
      22   core matter proceedings as provided in 28 U.S.C. § 157(b).
      23          IT IS FURTHER ORDERED that Responsive Pleadings to this Order addressing whether
      24   Count 1 and Count 2 of the Counterclaim are core matter proceedings shall be filed and served on
      25   or before July 30, 2020, and Replies to such Responsive Pleadings filed and served on or before
      26   August 6, 2020.
      27          If, after considering the Ninth Circuit authorities cited above and conducing their own
      28   respective legal research, the Parties in this Adversary Proceeding concur that Count 1 and Count 2

                                                             5
Filed 07/10/20                                      Case 19-02006                                                 Doc 129



       1   of the Counterclaim are core matter proceedings, they may file a joint statement of no opposition
       2   to the entry of the order of this court determining that Count 1 and Count 2 of the Counterclaim are
       3   core matter proceedings as provided in 28 U.S.C. § 157 and all final orders and judgment relating
       4   thereto shall be issued by the bankruptcy judge.
       5   Dated: July
                     July, 2020
                           10, 2020
       6
       7                                                 RONALD H. SARGIS, Chief Judge
                                                         United States Bankruptcy Court
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                              6
Filed 07/10/20                                     Case 19-02006                                           Doc 129



       1
                              Instructions to Clerk of Court
       2                            Service List - Not Part of Order/Judgment
       3   The Clerk of Court is instructed to send the Order/Judgment or other court generated
           document transmitted herewith to the parties below. The Clerk of Court will send the document
       4   via the BNC or, if checked ____, via the U.S. mail.
       5
       6    Debtor(s)                                      Attorney for the Debtor(s) (if any)

       7
            Bankruptcy Trustee (if appointed in the        Office of the U.S. Trustee
       8    case)                                          Robert T. Matsui United States Courthouse
                                                           501 I Street, Room 7-500
       9                                                   Sacramento, CA 95814
      10    Attorney(s) for the Trustee (if any)           Scott G. Beattie, Esq.
                                                           3443 Deer Park Drive, #A
      11                                                   Stockton, CA 95219
      12    Charles L. Hastings, Esq.                      Holly Estioko, Esq.
            4568 Feather River Drive, #A                   500 Capitol Mall, Ste. 2250
      13    Stockton, CA 95219                             Sacramento, CA 95814

      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
